                                         Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    UNITED STATES OF AMERICA,                      Case No. 21-cv-04060-CRB
                                   9                 Plaintiff,
                                                                                       ORDER GRANTING MOTION TO
                                  10           v.                                      DISMISS CIVIL FORFEITURE
                                                                                       COMPLAINT
                                  11    TWO CONDOMINIUMS LOCATED AT
                                        465 OCEAN DRIVE, UNITS 315 AND 316,
                                  12    MIAMI BEACH, FLORIDA 33139,
Northern District of California
 United States District Court




                                  13                 Defendant.

                                  14         Zachary Apte and Jessica Richman co-founded uBiome, Inc. in 2012. Compl. ¶¶ 8–
                                  15   10. As the government explains, uBiome “purported to test patients ‘microbiomes’ with
                                  16   the ostensible purpose of allowing consumers to understand the bacterial composition of
                                  17   their various organ systems.” Opp. (dkt. 28) at 1. In separate related proceedings, the
                                  18   government has charged Apte and Richman with numerous federal crimes based on their
                                  19   conduct while leading uBiome. See United States v. Apte et al, No. 21-cr-00116-CRB,
                                  20   Indictment (dkt. 1). The government generally alleges that uBiome scammed patients,
                                  21   health care companies, and investors. See id.
                                  22         Here, the government has filed a complaint for civil forfeiture of two Miami,
                                  23   Florida condominiums. See Compl. (dkt. 1) ¶¶ 26–37. The government alleges that the
                                  24   Miami condominiums were involved in a money laundering transaction and constitute the
                                  25   proceeds of Claimants Apte and Richman’s health care fraud, securities fraud, and wire
                                  26   fraud. Id. Apte and Richman have moved to dismiss the government’s civil forfeiture
                                  27   complaint. See Mot. to Dismiss (dkt. 25). The Court determines that no oral argument is
                                  28   necessary. The Court grants Apte and Richman’s motion to dismiss with leave to amend.
                                            Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 2 of 13




                                   1   I.      BACKGROUND
                                   2           According to the government, Apte and Richman used uBiome to defraud health
                                   3   care providers and health insurance benefit programs from 2015 to 2019. Compl. ¶¶ 12–
                                   4   13. The alleged fraud included various “practices designed to deceive approving health
                                   5   care providers and health care benefit programs with respect to tests that were not
                                   6   validated and not medically necessary.” Id. ¶ 13. uBiome also “falsified documents” and
                                   7   “concealed material facts when insurance providers asked questions.” Id. More
                                   8   specifically:
                                   9                   These practices included (1) fraudulently submitting reimbursement claims
                                  10                   for re-tests or re-sequencings of archived samples (referred to internally as
                                                       “upgrades”); (2) utilizing a captive network of doctors . . . and other
                                  11                   providers who were incentivized to approve tests, but who were intentionally
                                                       given partial and misleading information about the test requests they were
                                  12
Northern District of California




                                                       reviewing; (3) fraudulently submitting reimbursement claims with respect to
 United States District Court




                                  13                   tests that had not been fully validated . . . and/or for which patient test results
                                                       had not yet been released; (4) manipulating dates of service to conceal
                                  14                   uBiome’s actual testing and marketing practices from insurance providers,
                                  15                   and to try to maximize billings; (5) fraudulently not charging patients for
                                                       patient responsibility required by insurers, and instead, in some cases,
                                  16                   incentivizing them with gift cards, and then making misleading statements
                                                       about or concealing those practices from insurance providers; and (6)
                                  17
                                                       falsifying documents, using the identity of doctors and other health care
                                  18                   providers without their knowledge or authorization . . . and lying to
                                                       insurance providers in response to requests for information, overpayment
                                  19                   notifications, requests for recoupment of billings, denials of reimbursement
                                  20                   requests, and/or audits investigating uBiome’s billing practices.
                                       Id. As a result, uBiome obtained over $3 million in reimbursements from health care
                                  21
                                       benefit programs in 2017 and over $26 million in 2018. Id. ¶¶ 12, 18. The government’s
                                  22
                                       civil forfeiture complaint does not provide more specifics regarding the timing of these
                                  23
                                       reimbursements, or whether uBiome fraudulently obtained other funds at other times from
                                  24
                                       health care providers or benefit programs.
                                  25
                                               The government also alleges that Apte and Richman engaged in securities fraud
                                  26
                                       from 2015 to 2019 by taking measures “to deceive and mislead investors about various
                                  27
                                       aspects of uBiome’s business including, but not limited to, the success of uBiome’s
                                  28
                                                                                        2
                                         Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 3 of 13




                                   1   business model in terms of revenues and reimbursement rates; the threats to future
                                   2   revenues represented by uBiome’s failure to collect patient responsibility [fees], marketing
                                   3   of upgrades, and reliance on the [captive network of doctors] to generate orders; and the
                                   4   lack of clinical utility and acceptance in the medical community of uBiome’s tests.” Id.
                                   5   ¶ 15. These efforts included “various material misrepresentation and false and misleading
                                   6   statements and omissions to investors.” Id. As a result of this scheme, uBiome obtained
                                   7   roughly $15 million in a 2016 Series B financing, $9 million through the sale of
                                   8   convertible notes in July and August 2017, $1.8 million through the sale of promissory
                                   9   notes in “early 2018,” and over $30 million in an August 2018 Series C financing during
                                  10   which Apte and Richman collectively sold roughly $10 million of their personal shares.
                                  11   Id. ¶¶ 17–19.
                                  12          Starting “[n]ear the end of 2016,” Apte and Richman began “funneling funds from
Northern District of California
 United States District Court




                                  13   the uBiome account to their personal accounts.” Id. ¶ 17. This included roughly $1.2
                                  14   million into Apte’s accounts and $600,000 into Richman’s accounts. Id. The complaint
                                  15   does not indicate for how long this “funneling” continued. In August, September, and
                                  16   October 2017, Apte and Richman set up a “Juniper Revocable Trust” account, transferred
                                  17   roughly $100,000 from their personal accounts into the Juniper Revocable Trust account,
                                  18   then used those funds to for a down payment on a Camas, Washington property. Id. ¶ 20.
                                  19   Apte and Richman then made mortgage payments on the property by transferring
                                  20   additional funds from their personal accounts to Wells Fargo Bank. Id. ¶ 21. The
                                  21   government alleges that these funds “are traceable to the proceeds of” Apte and Richman’s
                                  22   unlawful schemes. Id.
                                  23          Apte and Richman sold the Camas property in January 2020. Id. ¶ 22. The
                                  24   proceeds were held in an attorney’s trust account. Id. Using cash that had mostly been
                                  25   transferred from that trust account, Apte and Richman then bought two condominiums
                                  26   located at 465 Ocean Drive (Units 315 and 316) in Miami Beach, Florida. Id. According
                                  27   to the government, “these properties are involved in money laundering” because this
                                  28   “series of complicated financial transactions” indicates “that the purpose of the transfer
                                                                                     3
                                             Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 4 of 13




                                   1   was to conceal the nature, source, and location of the proceeds” of Apte and Richman’s
                                   2   unlawful schemes. Id.
                                   3            Based on these allegations, the government is seeking forfeiture of the Miami
                                   4   condominiums. Id. at 11.
                                   5   II.      LEGAL STANDARD
                                   6            18 U.S.C. § 981 makes property “involved in” or “traceable to” conduct that
                                   7   violates various criminal statutes subject to forfeiture. As relevant here, § 981(a)(1)(A)
                                   8   makes property involved in a money laundering transaction in violation of 18 U.S.C.
                                   9   § 1956, plus property “traceable to such property,” subject to forfeiture. Similarly,
                                  10   § 981(a)(1)(D)(vi) makes property traceable to wire fraud in violation of 18 U.S.C. § 1343
                                  11   subject to forfeiture. And along the same lines, § 981(a)(1)(C) makes property traceable to
                                  12   “any offense constituting ‘specified unlawful activity’” subject to forfeiture. “[S]pecified
Northern District of California
 United States District Court




                                  13   unlawful activity” includes any “[f]ederal health care offense,” see 18 U.S.C.
                                  14   § 1956(c)(7)(F), and “fraud in the sale of securities, see 18 U.S.C. §§ 1956(c)(7)(A);
                                  15   1961(1)(D).
                                  16            The parties agree that a civil forfeiture complaint must at least state facts that, when
                                  17   accepted as true, “state a claim to relief that is plausible on its face.” See Mot. at 3
                                  18   (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); Opp. at 4 (citing Iqbal, 556 U.S. at
                                  19   678). In addition to that ordinary rule of civil procedure, “[i]n rem civil forfeitures are
                                  20   conducted in accordance with the Supplemental Rules for Certain Admiralty and Maritime
                                  21   Claims.” United States v. Real Prop. at 2659 Roundhill Dr., 194 F.3d 1020, 1024 n.3 (9th
                                  22   Cir. 1999). Two Supplemental Rules are relevant here.
                                  23            Supplemental Rule G(2)(a) provides that the government’s civil forfeiture
                                  24   complaint must “be verified.” Under 28 U.S.C. § 1746, when “any rule” provides that
                                  25   “any matter” must be verified, “such matter” may be verified
                                  26                   as true under penalty of perjury . . . in substantially the following form:
                                  27                   ...
                                                       (2)     If executed within the United States . . . : “I declare (or certify, verify,
                                  28                           or state) under penalty of perjury that the foregoing is true and correct.
                                                                                        4
                                         Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 5 of 13




                                                            Executed on (date).
                                   1
                                                            (Signature)
                                   2   The Ninth Circuit has held that precise compliance with this formulation is not necessary,
                                   3   and has approved a similar verification stating that the facts in the complaint were “true
                                   4   and correct as known to me.” See Schroeder v. McDonald, 55 F.3d 454, 460 n.10 (9th Cir.
                                   5   1995) (emphasis in original).
                                   6          Supplemental Rule G(2)(f) provides that the complaint must state facts detailed
                                   7   enough “to support a reasonable belief that the government will be able to meet its burden
                                   8   of proof at trial.” In civil forfeiture proceedings, the government must prove that the
                                   9   defendant property is subject to forfeiture “by a preponderance of the evidence.” 18
                                  10   U.S.C. § 983(c)(1). That means in addition to stating a claim for relief that is plausible on
                                  11   its face, see Iqbal, 556 U.S. at 678, the complaint must state facts detailed enough to
                                  12   support a reasonable belief that the government will be able to establish “by a
Northern District of California
 United States District Court




                                  13   preponderance of the evidence” that the relevant property was involved in, or traceable to,
                                  14   unlawful conduct, see 18 U.S.C. §§ 981(a); 983(c)(1). The Ninth Circuit has interpreted
                                  15   the Supplemental Rules to require that a complaint “state the circumstances from which
                                  16   the claim arises with such particularity that the defendant or claimant will be able, without
                                  17   moving for a more definite statement, to commence an investigation of the facts and to
                                  18   frame a responsive pleading.” United States v. Aguilar, 782 F.3d 1101, 1108 (9th Cir.
                                  19   2015) (quotation omitted). Although this is a “higher standard” than notice pleading, it
                                  20   remains a “low bar.” Id. at 1109 (quotation omitted).
                                  21          Because these principles control how the government must plead the elements of a
                                  22   civil forfeiture claim, they apply equally to an assertion that property is traceable to the
                                  23   proceeds of unlawful conduct. See 18 U.S.C. § 981(a)(1). Thus, when asserting a
                                  24   forfeiture theory based on tracing, the government must at least plausibly allege tracing.
                                  25   But given the Ninth Circuit’s statement that “tracing is not at issue at the motion to dismiss
                                  26   stage,” Aguilar, 782 F.3d at 1110, the government is not required to produce evidence
                                  27   showing a full tracing sequence or allege detailed facts about each link in such a sequence,
                                  28
                                                                                      5
                                          Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 6 of 13




                                   1   see, e.g., Medina-Rodriguez v. $3,072,266.59 in United States Currency, 471 F. Supp. 3d
                                   2   465, 480–81 (D.P.R. 2020). Thus, the government must establish the general contours, but
                                   3   not the minute details, of the chain linking the property at issue back to unlawful conduct.
                                   4   III.   DISCUSSION
                                   5          Here, the complaint was properly verified. But the government has not adequately
                                   6   pleaded that the Miami condominiums are subject to forfeiture as traceable to the proceeds
                                   7   of unlawful conduct or as involved in a money laundering offense. Therefore, the Court
                                   8   grants Apte and Richman’s motion to dismiss with leave to amend.
                                   9          A.     Verification
                                  10          The government’s civil forfeiture complaint contains the following verification:
                                  11                 I, Elaine Farrell, state as follows:
                                  12
Northern District of California




                                                     1.     I am a special agent with the Department of Defense Office of
 United States District Court




                                  13                 Inspector General, Defense Criminal Investigative Service. I am an agent
                                                     assigned to this case. As such, I am familiar with the facts and the
                                  14                 investigation leading to the filing of this Complaint for Forfeiture.
                                  15
                                                     2.     I have read the Complaint and believe the allegations contained
                                  16                 therein to be true.
                                                                                         *****
                                  17                 I declare under penalty of perjury that the foregoing is true and correct.
                                  18                 Executed this 25 day of May, 2021, in Oakland, California.
                                                            (Signature).
                                  19
                                       Verification (dkt. 1, appended to Compl.) at 1. Apte and Richman argue that this
                                  20
                                       verification is inadequate because “rather than attesting that the allegations . . . are true and
                                  21
                                       correct to the best of the agent’s knowledge, the verification states only that the agent
                                  22
                                       ‘believe[s] the allegations contained [in the complaint] to be true.’” Mot. to Dismiss at 11
                                  23
                                       n.7.
                                  24
                                              Apte and Richman’s argument fails as a matter of law and epistemology. Schroeder
                                  25
                                       approved a verification stating that the allegations in a complaint were “true and correct as
                                  26
                                       known to” the agent. 55 F.3d at 460 n.10 (emphasis in original). The verification here,
                                  27
                                       stating that the agent is “familiar with the facts and the investigation” and “believe[s] the
                                  28
                                                                                       6
                                         Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 7 of 13




                                   1   allegations . . . to be true,” is not meaningfully distinguishable. See Verification at 1.
                                   2   Indeed, Apte and Richman rely on a case approving a verification stating that allegations
                                   3   are true and correct “to the best of [the agent’s] knowledge and belief.” United States v. 8
                                   4   Gilcrease Lane, Quincy Fla. 32351, 587 F. Supp. 2d 133, 139 (D.D.C. 2008) (emphasis
                                   5   added). Statements of knowledge are often couched in terms of belief. This may signal
                                   6   little more than the declarant’s understanding that “[a]nything is possible in a world of
                                   7   quantum mechanics.” See United States v. Watkins, 983 F.2d 1413, 1424 (7th Cir. 1993)
                                   8   (Easterbrook, J., dissenting). Of course, a statement of mere belief, without any
                                   9   accompanying information establishing a foundation of knowledge, would be worthless.
                                  10   But that is not the case here because Agent Farrell explained her familiarity with the
                                  11   relevant facts.
                                  12          Accordingly, the government’s complaint satisfies Supplemental Rule G(2)(a)’s
Northern District of California
 United States District Court




                                  13   verification requirement.
                                  14          B.     Pleading
                                  15          The government’s complaint, however, is not adequately pleaded. The government
                                  16   alleges that the Miami condominiums are traceable to health care fraud, securities fraud,
                                  17   and wire fraud, and that the Miami condominiums were used in a money laundering
                                  18   transaction. The allegations supporting each forfeiture theory lack basic, necessary
                                  19   information. And the Court cannot ignore these fundamental (if technical) omissions.
                                  20                 1.     Health Care Fraud
                                  21          The government’s complaint does not adequately allege that the Miami
                                  22   condominiums are traceable to the proceeds of health care fraud.
                                  23          On the one hand, the government’s allegations, taken as true, establish that Apte
                                  24   and Richman committed a health care fraud offense—and these facts are detailed enough
                                  25   “to support a reasonable belief that the government will be able to meet its burden of
                                  26   proof” regarding that underlying offense. Supp. R. G(2)(f). 18 U.S.C. § 1347(a) makes it
                                  27   a federal crime to “knowingly and willfully” carry out “a scheme or artifice (1) to defraud
                                  28   any health care benefit program; or (2) to obtain, by means of fraudulent pretenses,
                                                                                      7
                                         Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 8 of 13




                                   1   representations, or promises, any of the money or property owned by, or under the custody
                                   2   or control of, any health care benefit program, in connection with the delivery of or
                                   3   payment for health care benefits, items, or services.” Here, the complaint alleges that Apte
                                   4   and Richman defrauded health care benefit programs in numerous specific ways. See
                                   5   Compl. ¶¶ 12–13, 18. Contrary to Apte and Richman, these allegations are neither
                                   6   “cursory” nor “unexplained.” Mot. to Dismiss at 5 n.4.
                                   7          On the other hand, the government has not adequately pleaded that Apte and
                                   8   Richman used the proceeds of the health care fraud to eventually purchase the Miami
                                   9   condominiums. The issue is timing. The government’s complaint explains that uBiome
                                  10   received over $3 million through hundreds of transactions “in 2017” and over $26 million
                                  11   through thousands of transactions “in 2018.” Compl. ¶¶ 18–19. The complaint further
                                  12   explains that Apte and Richman “began funneling funds” from uBiome to their personal
Northern District of California
 United States District Court




                                  13   accounts “[n]ear the end of 2016.” Id. ¶ 17. Apte and Richman bought the Camas
                                  14   property in September 2017, sold the property in January 2020, and bought the Miami
                                  15   condominiums in February 2020. Id. ¶¶ 20–22. The problem is not that these allegations
                                  16   are insufficiently detailed; the problem is that they fail to establish even the basic contours
                                  17   of a chain linking the Miami condominiums to the health care fraud. Apte and Richman
                                  18   “began” funneling themselves money in late 2016, but the complaint does not indicate how
                                  19   long they continued to do so. And although Apte and Richman concocted the health care
                                  20   fraud scheme starting in 2015, the complaint does not indicate that uBiome began reaping
                                  21   the benefits of the scheme until some unknown point in 2017. Thus, based on the
                                  22   complaint, Apte and Richman may have ceased funneling money into their personal
                                  23   accounts before uBiome financially benefited from the health care fraud. Indeed, Apte and
                                  24   Richman’s September 2017 purchase of the Camas property may have occurred before
                                  25   uBiome financially benefited from the fraud. Without more basic information, there is no
                                  26   way to tell.
                                  27          The government need not provide significant additional details to adequately allege
                                  28   that the Miami condominiums are traceable to the proceeds of the healthcare fraud scheme.
                                                                                      8
                                         Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 9 of 13




                                   1   See Aguilar, 782 F.3d at 1109–10. But to clear the applicable “low bar,” id. at 1009, the
                                   2   government must at least provide a basic timeline supporting that inference. It would be
                                   3   enough to show that uBiome benefited from the scheme before Apte and Richman stopped
                                   4   transferring themselves money from uBiome and before Apte and Richman purchased the
                                   5   Camas property.
                                   6          For now, the government’s non-conclusory allegations, if true, would not entitle the
                                   7   government to relief. Therefore, the government has failed to plausibly allege that the
                                   8   Miami condominiums are forfeitable as traceable to the proceeds of the health care fraud
                                   9   scheme. See Iqbal, 556 U.S. at 678
                                  10                 2.     Securities Fraud
                                  11          The government’s allegations that Apte and Richman engaged in securities fraud
                                  12   are similarly inadequate.
Northern District of California
 United States District Court




                                  13          15 U.S.C. § 78(j)(b) makes it a federal crime to, “by the use of any means or
                                  14   instrumentality of interstate commerce or of the mails, or of any facility of any national
                                  15   securities exchange,” “use or employ, in connection with the . . . sale of any security
                                  16   . . . any manipulative or deceptive device or contrivance in contravention of such rules and
                                  17   regulations as the Commission may prescribe.” 17 C.F.R. § 240.10b-5, in turn, makes it
                                  18   unlawful to, “in connection with the . . . sale of a security,” and “by the use of any means
                                  19   or instrumentality of interstate commerce, or of the mails or of any facility of any national
                                  20   securities exchange,” “employ any device, scheme, or artifice to defraud,” to “make any
                                  21   untrue statement of a material fact or to omit to state a material fact necessary in order to
                                  22   make the statements made . . . not misleading,” or to “engage in any act, practice, or course
                                  23   of business which operates or would operate as a fraud or deceit upon any person.”
                                  24          The government alleges that from 2015 to 2019, Apte and Richman took measures
                                  25   “to deceive and mislead investors about various aspects of uBiome’s business.” Compl.
                                  26   ¶ 15. These efforts included “various material misrepresentation and false and misleading
                                  27   statements and omissions to investors.” Id. As a result, uBiome obtained roughly $15
                                  28   million in a 2016 Series B financing, $9 million through the sale of convertible notes in
                                                                                      9
                                           Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 10 of 13




                                   1   July and August 2017, $1.8 million through the sale of promissory notes in “early 2018,”
                                   2   and over $30 million in an August 2018 Series C financing. Id. ¶¶ 17–19.
                                   3           As with the government’s health care fraud claim, the government must provide
                                   4   slightly more information—explaining the basic temporal relationship between Apte and
                                   5   Richman funneling money to their personal accounts and the relevant fraudulently induced
                                   6   investments—to establish the general contours of its tracing theory. Because the
                                   7   government has not established the specific timing of (i) Apte and Richman’s transfers to
                                   8   themselves; and (ii) the investments constituting the 2016 Series B financing, the Court is
                                   9   unable to infer that Apte and Richman may have used the proceeds of the alleged securities
                                  10   fraud to purchase the Camas property. And given that the Camas transaction was part of
                                  11   the chain leading to the Miami condominiums, the Court cannot presently discern the
                                  12   relevance of any investments in uBiome that occurred after the Camas property purchase.
Northern District of California
 United States District Court




                                  13           In addition to this tracing issue, the government’s securities fraud theory fails for
                                  14   another, independent reason. The government has not alleged that Apte and Richman used
                                  15   “any means or instrumentality of interstate commerce, or of the mails or of any facility of
                                  16   any national securities exchange,” to facilitate this securities fraud. Therefore, the
                                  17   government has not plausibly alleged any underlying violation of 15 U.S.C. § 78j.1
                                  18           The government’s argument that it need not expressly allege this element of
                                  19   securities fraud is unpersuasive. See Opp. at 4. The government argues that the
                                  20   complaint’s mere “reference to transfers between and among financial institutions”
                                  21   necessarily establishes that Apte and Richman used instrumentalities of interstate
                                  22

                                  23   1
                                         The Court need not decide whether the government’s failure to describe any specific
                                  24   misstatement or omission is also fatal to the government’s allegations of securities fraud. Of
                                       course, the government need not provide the sort of detailed allegations that the Private Securities
                                  25   Litigation Reform Act requires of private plaintiffs. See 15 U.S.C. § 78u-4(b). But while the
                                       complaint describes the general topics about which Apte and Richman allegedly misled investors,
                                  26   Compl. ¶ 15, it is dubious whether assertions so broad enable Apte and Richman to meaningfully
                                       investigate the facts and draft a responsive pleading. See Aguilar, 782 F.3d at 1108–09.
                                  27   Moreover, the criminal indictment against Apte and Richman describes numerous more specific
                                       misrepresentations. See, e.g., United States v. Apte et al, No. 21-cr-00116-CRB Indictment ¶¶ 57,
                                  28   84. So it should be no trouble for the government to plead a small amount of similar information
                                       here without providing “discovery far beyond what is required at this juncture.” See Opp. at 1.
                                                                                         10
                                         Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 11 of 13




                                   1   commerce to carry out their scheme. Id. But the government alleged nothing about these
                                   2   banks’ activities in interstate commerce. The government’s argument amounts to this:
                                   3   because the government could have easily alleged the interstate commerce element of
                                   4   securities fraud, the Court should not require it to do so. But that begs the question why
                                   5   the government did not expressly allege this element in the first place. There is a fine line
                                   6   between drawing reasonable inferences in favor of the government (as the Court must) and
                                   7   permitting the government to cut corners. Approving the complaint in its current form
                                   8   would place the Court on the wrong side of that line.
                                   9                 3.     Wire Fraud
                                  10          A person who,
                                  11                 having devised or intending to devise any scheme or artifice to defraud, or
                                  12                 for obtaining money or property by means of false or fraudulent pretenses,
Northern District of California




                                                     representations, or promises, transmits or causes to be transmitted by means
 United States District Court




                                  13                 of wire . . . in interstate or foreign commerce, any writings, signs, signals,
                                                     pictures, or sounds for the purpose of executing such scheme or artifice[,]
                                  14
                                       commits wire fraud in violation of 18 U.S.C. § 1343.
                                  15
                                              Aside from citing § 1343, the government’s complaint did not expressly allege wire
                                  16
                                       fraud. Compl. ¶¶ 25, 36. The government argues that this is no problem; the complaint
                                  17
                                       shows that Apte and Richman “caused several transfers of funds to be made in furtherance
                                  18
                                       of their scheme to defraud various healthcare benefit programs and investors,” and such
                                  19
                                       transfers “constitute wires for purposes of the wire fraud statute.” Opp. at 12 (citing
                                  20
                                       United States v. Cusino, 694 .2d 185, 187 (9th Cir. 1982)). The government also argues
                                  21
                                       that the complaint “explains the paths of the various transfers made to Apte and Richman
                                  22
                                       in furtherance of their scheme.” Id.
                                  23
                                              Once again, the gaps in the government’s complaint are too conspicuous to ignore.
                                  24
                                       Assuming that the government is permitted to implicitly assert a forfeiture theory based on
                                  25
                                       wire fraud, and assuming that mere mentions of “transfers” between financial accounts
                                  26
                                       suggest wire transfers in interstate commerce, for the reasons already discussed, the
                                  27
                                       government has not adequately pleaded the basic contours of the chain linking any
                                  28
                                                                                     11
                                         Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 12 of 13




                                   1   fraudulent wire transfers to the Camas property transaction and (in turn) the Miami
                                   2   condominiums. When it amends its complaint, to avoid unnecessary litigation, the
                                   3   government might also consider actually articulating its wire fraud forfeiture theory.
                                   4                 4.     Money Laundering
                                   5          Under 18 U.S.C. § 1956(a),
                                   6                 (1) Whoever, knowing that the property involved in a financial transaction
                                   7                     represents the proceeds of some form of unlawful activity, conducts or
                                                         attempts to conduct such a financial transaction which in fact involves the
                                   8                     proceeds of specified unlawful activity—
                                                         (A)
                                   9
                                                             (i)    with the intent to promote the carrying on of specified unlawful
                                  10                                activity; or
                                                         ...
                                  11                     (B) knowing that the transaction is designed in whole or in part—
                                  12                         (i)    to conceal or disguise the nature, the location, the source, the
Northern District of California




                                                                    ownership, or the control of the proceeds of specified unlawful
 United States District Court




                                  13                                activity . . .
                                  14   is guilty of money laundering. 18 U.S.C. § 1956(a)(1)(A)–(B). The government’s
                                  15   complaint alleges that the Miami condominiums are alternatively forfeitable because the
                                  16   series of transactions leading to their purchase was “designed to conceal the illicit nature of
                                  17   funds,” such that the condominiums are “involved in money laundering” under 18 U.S.C.
                                  18   § 981(a)(1)(A).
                                  19          This theory of forfeiture fails for the same reasons already discussed. The
                                  20   government’s allegations, if true, show that Apte and Richman engaged in (at least) health
                                  21   care fraud. The allegations also show that Apte and Richman transferred money from
                                  22   uBiome to their personal accounts and used that money to purchase the Camas property
                                  23   and later the Miami condominiums. But the government’s allegations are too vague to
                                  24   plausibly connect the unlawful activity to the relevant transactions. The allegations thus
                                  25   fail to indicate that the Miami condominiums transaction was part of a scheme to conceal
                                  26   the proceeds of any particular unlawful activity. Because the complaint fails to lay out a
                                  27   clear sequence of events, the Court is unable to conclude that the government has
                                  28   adequately pleaded this alternative forfeiture theory.
                                                                                     12
Case 3:21-cv-04060-CRB Document 34 Filed 08/26/21 Page 13 of 13
